The following action supersedes/replaces the Non-Final Rejection mailed on 04/14/2022.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-4, 11 and 13 are currently pending. 
Claim(s) 4 and 13 have been amended.
Claim(s) 5-10 and 12 have been canceled.
Claim(s) 1-3 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected solar cell device, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,107, 213, Tayanaka in view of US 2011/0017288, Jeong et al. and US 7,122,398, Pichler, with evidentiary support provided by MSE Supplies (see Applicant’s remarks filed on 07/26/2021) and US 2010/0037937, Sater.
Regarding claims 4 and 13
Tayanaka teaches a method of solar cell construction, the method comprising:
 	providing a silicon donor substrate (corresponding to semiconductor substrate 11 made of single crystalline Si) [Figs. 3A-3C, col. 14, lines 33-37]; 
forming a porous silicon layer (12) on the silicon donor substrate (semiconductor substrate, 11) [Figs. 3A-3B, col. 14, line 63 - col. 15, line 4]; 
depositing the silicon absorber layer (semiconductor film, 13) on the porous layer (12) [see Fig. 3A, col. 1, lines 18-46, col. 15, lines 16-22, col. 12, lines 23-47];
constructing a first portion of a solar cell on the absorber layer including an intrinsic silicon layer (the semiconductor film, 13, can be constructed by growth of p-type Si layer, p-type Si1-xGex graded layer, undoped (intrinsic) Si1-yGey layer, n-type Si1-xGex graded layer, and n+ -type silicon layer in this order and this used to prepare a double hetero structure solar cell) [Fig. 3A, col. 1, lines 18-46, col. 15, lines 16-22, col. 12, lines 23-47]; 
bonding the silicon donor substrate (semiconductor substrate 11), the silicon absorber layer (semiconductor film, 13) and the first portion of the solar cell to a carrier substrate (top support substrate 15) with a solder or eutectic bond (the semiconductor substrate 11 and the first portion of the HIT solar cell are bonded to a top support substrate 15 via adhesive 14) [Fig. 3B and Col. 15, lines 15-32]; 
separating the carrier substrate (top support substrate 15), the first portion of the HIT solar cell (corresponding to semiconductor film 13) and the absorber layer (13) from the silicon donor substrate (semiconductor substrate 11) at the porous layer (12) [Fig. 3C and Col. 15, lines 15-32].
Tayanaka does not teach the solar cell being a heterojunction with intrinsic thin (HIT) solar cell including an intrinsic silicon layer of amorphous silicon and constructing a second portion of the HIT solar cell, including a second intrinsic silicon layer, on an opposite side of the absorber layer (from the carrier substrate (and the first portion of the HIT solar cell.
Jeong teaches a HIT solar cell wherein an intrinsic amorphous silicon layer is formed on both surfaces of a crystalline silicon substrate/layer [paragraph 0012].  Such configuration is taught to be very efficient in converting sunlight into electrical energy [paragraph 0013].
Tayanaka and Jeong are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell of Tayanaka to comprise an intrinsic amorphous silicon layer on both surfaces as in Jeong, thereby forming the claimed HIT solar cell, in order to increase the efficiency of the solar cell [paragraphs 0012-0013].
Tayanaka does not teach the carrier substrate being conductive, wherein the conductive carrier substrate has a coefficient of thermal expansion (CTE) substantially matching that of silicon.
	Pichler teaches that conductive substrates are functional equivalents to plastic substrates made of, for example, PET [Col. 4, lines 32-48], wherein the conductive material is selected from, for example, molybdenum which has a coefficient of thermal expansion (CTE) substantially matching that of silicon as evidenced by MSE supplies and Sater (see CTE for natural and engineered materials provided by applicant in Page 9 of the Remarks submitted on 07/06/2021; see also paragraph 0052 of Sater, wherein the CTE of Mo substantially matches that of Si).
Because Pichler teaches choosing from a finite number of identified, predictable substrate materials for supporting PV cells [Col. 4, lines 32-48], one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Pichler teaches that a conductive substrate formed of molybdenum which has a CTE that substantially matches that of silicon leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Further, because plastic (PET) and conductive substrates (molybdenum) were art-recognized equivalent carriers at the time the invention was made [Col. 4, lines 32-48], one of ordinary skill in the art would have found it obvious to substitute PET for a conductive material such as molybdenum [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,107, 213, Tayanaka in view of US 2011/0017288, Jeong et al. and US 7,122,398, Pichler with evidentiary support provided by MSE Supplies (see Applicant’s remarks filed on 07/26/2021) and US 2010/0037937, Sater as applied to claim 4 and 13 above, and further in view of US 2007/0249140, Dross et al.
Regarding claim 11
All the limitations of claim 4 have been set forth above.
Modified Tayanaka is silent to the conductive carrier substrate having a thickness of about 50-500 microns.
Dross teaches that a substrate, which may be used for solar cells, having a thickness of above 100 nm and lower than 750 microns is more resistant to breakage by manipulation, and thus easier to process than a free-standing substrate if it is thicker [paragraph 0049 and abstract].
Modified Tayanaka and Dross are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate of Tayanaka to have a thickness of above 100 nm and lower than 750 microns, as in Dross, in order to provide a substrate that is resistant to breakage by manipulation and easier to process [paragraph 0049 and abstract].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that because Tayanaka et al. does not teach a conductive carrier substrate, the reference cannot teach or suggest a method of forming solar cells that includes “bonding the silicon donor substrate and the first portion of the HIT solar cell to a conductive carrier substrate with a solder or eutectic bond, wherein the conductive carrier substrate has a coefficient of thermal expansion (CTE) substantially matching that of silicon’, as recited in claims 4 and 13.
Applicant further argues that Tayanaka et al. does not render Applicants’ claims unpatentable, because the applied references fails to teach or suggest at least three limitations recited in amended claims 4 and 13.
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  The claims are obvious over Tanaka in view of Jeong and Pichler.  The rejection does not rely on a single reference to anticipate the claims but rather on a combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the examiner recognizes that Tayanaka does not teach am HIT solar cell comprising opposing intrinsic a-Si layers.  However, Jeong was cited to meet with said deficiency in Tayanaka, wherein it is taught that providing an intrinsic a-Si layer on opposing surfaces of the substrate increases the efficiency of the cell [Jeong, paragraphs 0012-0013].  It has been held that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant argues that Jeong et al. does not teach or suggest a device including a conductive carrier substrate. Applicant further argues that because Jeong et al. does not teach a conductive carrier substrate, the reference cannot teach or suggest a method of forming solar cells that includes “bonding the silicon donor substrate and the first portion of the HIT solar cell to a conductive carrier substrate with a solder or eutectic bond, wherein the conductive carrier substrate has a coefficient of thermal expansion (CTE) substantially matching that of silicon’, as recited in claims 4 and 13.
Examiner respectfully disagrees.  As set forth above, Applicant’s arguments are not commensurate in scope with the claims.  The features Applicant argues Jeong does not teach are taught in Tayanaka and Pichler as set forth above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the conductive materials described in the portion of Pichler et al. can not teach or suggest this limitation that is recited in Claims 4 and 13. 
Applicant further provides a comparison of the coefficient of thermal expansion (CTE) for silicon, and the materials recited in Pichler et al. 
	Examiner respectfully disagrees.  One of ordinary skill would consider that Molybdenum with a CTE of 5 ppm/K substantially matches that of silicon (3 ppm/K).  Examiner further notes that Applicant’s own specification sets forth that a target CTE of below 10 ppm/K [paragraph 0052].
	With regards to Dross et al., applicant argues that Dross et al. does not teach or suggest an electrically conductive substrate. 
Applicant argues that the substrate materials described in Dross et al. can not teach or suggest Applicant’s claimed electrically conductive substrate. 
Applicant further argues that Dross et al. is far removed from Applicant’s claims. 
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In the instant case, Dross was merely cited for its teaching regarding the thickness of the substrate. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, a substrate having a thickness of above 100 nm and lower than 750 microns is taught to be more resistant to breakage by manipulation, and thus easier to process than a free-standing substrate if it is thicker [paragraph 0049 and abstract].  Applicant arguments are directed to the “mother substrate”.  However, the rejection cited paragraph [0049] which is directed to the thin substrate that is lifted off said mother substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721